Title: To Benjamin Franklin from Thomas Coombe, 17 April 1769
From: Coombe, Thomas
To: Franklin, Benjamin


Dear Sir,
Philadelphia April 17th, 1769
Your favour of the 5th January, I receiv’d per Cap. Falconer. The Book you was pleased to send me, I also received, and accept as a mark of the Authors Friendship, tho the Instances of the very extraordinary kindness shewn my Son and your Assurances of it’s continuance, together with the Pleasure you are pleased to express in my recommending him to you, are too strong to need any other. For which my Dear Friend, please to accept the acknowledgments of a most grateful Heart, as a Tribute. The good opinion you are pleas’d to entertain of him, affords me much Joy, especially when I consider it is, that of Dr. Franklin’s.
My warmest wishes for your Health and Happiness shall ever accompany you, and believe me to be with sentiments of the sincerest esteem and affection Dear Sir, Your affectionate Friend and humble Servant
  T Coombe

  Verte
  P.S. Please to direct Cap. Falconer, where to get a Couple of those Tubes, mention’d in the 60th Letter of your Philosophic Works, also those described by Priestly in the 571 Page of his Compilation, which is for exhibiting the Phaenomenon of Elec[tricity] in Vacuo, and called Canton’s Aurora Borealis.
  T C
    To Dr. Franklin
 
Addressed: To / Benjamin Franklin Esqr / at his House in Craven Street / London / per / Cap Falconer / QDC.
Endorsed: Coombe
